Order entered July 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00849-CV

                               CHRISTI CHAPMAN, Appellant

                                               V.

                                   XEN THI TRAN, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14119

                                              ORDER
       Before the Court is appellant’s motion for extension to file notice of appeal. Based on

the record before the Court, the Court GRANTS the motion. Appellant’s June 27, 2014 notice

of appeal shall be considered timely filed.


                                                       /s/   ADA BROWN
                                                             JUSTICE